Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


After Final Consideration Program 2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Amendment after Final
This Office Action is made in response to amendment after final, filed 28 December 2021.

Continuation of 3
NOTE: Applicant's proposed amendments to Claims 1, 10 and 13 do not merely cancel claims, adopt examiner suggestions, remove issues for appeal, or in some other way require only a cursory review by the examiner. Accordingly, further search and/or consideration is required on the part of the examiner. In this case, independent claims 1, 10 and 13 include the new limitation "determining a plurality of play periods in the target video, each play period including a same fixed number N of time units, and each pair of adjacent play periods are spaced by one time unit and overlapped by (N-1) time units, N being an integer greater than 1".  In addition, amended claims 1 and 13 incorporated subject matter from cancelled claims 4 – 5 and remove subject matter which changes the scope of the claims.


Continuation of 12
. .. does NOT place the application in condition for allowance because: amendments to independent claims 1 and 13 incorporate subject matter from cancelled claims 4 – 5 and other limitations and have removed subject matter which has been added as new claims which has changed the scope of the claims.  The arguments are primarily addressing the newly added limitations to claims 1, 10 and 13 which amendments are not being entered.  Therefore, the rejection of the Final Office Action is maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421